Title: James Madison to Edward D. White, 14 February 1832
From: Madison, James
To: White, Edward D.


                        
                            
                                
                            
                            
                                
                                    Montpr., 
                                
                                Feby. 14. 1832
                            
                        
                        J. M. presents the thanks due for the "Remarks upon a Plan for the total abolition of slavery in the United
                            States," with which he has been favored
                        The views it takes of the subject, are very interesting; but an error is noticed in ascribing to him "the
                            opinion Congs possesses Constl. powers to appropriate public funds to aid in this redeeming project of Colonizing the
                            colored people". He has wished the powers of Congs. to be enlarged on this subject.
                        
                            
                                
                            
                        
                    